Citation Nr: 1514316	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right eye disability.  

2.  Entitlement to service connection for low back disability.  

3.  Entitlement to service connection for right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1990 and from June 1991 to January 1992 (serving a total of nine days).  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2009, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  The Veteran also testified during a local hearing before a Decision Review Officer (DRO) in October 2007.  A transcript of the hearing is associated with the claims folder.  

The Veteran's case has been remanded by the Board in February 2010, March 2012, and November 2013 for additional development.  The case has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board must remand the Veteran's case for corrective action.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2013 remand, the Board determined that new VA medical opinions were required to address the nature and etiology of the Veteran's claimed right eye disability, low back disability, and right shoulder disability.  

Concerning the right eye, the Board found that the April 2012 VA examiner's opinion was inadequate.  The examiner did not provide any rationale for finding that the Veteran's uveitis, Reiter's syndrome, and dry eye syndrome were not related to service.  The November 2013 remand requested that the examiner state "whether any diagnosed right eye disorder is related to the Veteran's active duty service, to include his documented inservice treatment."  In a January 2014 addendum opinion, a VA examiner stated: "At the time of his C&P exam, he did not have signs of active uveitis or sequelae from any of the other eye conditions found in his record (and mentioned above)."  The VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It appears that the VA examiner did not provide an opinion as to the etiology of any right eye disability because there was no disability found on VA examination.  However, the April 2012 VA examination report included a current diagnosis of dry eye syndrome and review of the VA medical treatment records shows assessments of recurrent uveitis for many years.  In fact, a December 2009 VA medical treatment record noted that the Veteran reported that his last flare of uveitis was in June 2009 and he had chronic throbbing eye for many years.  Regardless of whether uveitis was present on VA examination, the Board finds that the Veteran has a current right eye disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As a result, a new medical opinion is required.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the right shoulder disability and low back disability, in the November 2013 remand, the Board acknowledged that the Veteran was provided VA medical examinations in April 2012.  However, the Board found that the VA examiner's opinions were inadequate.  The April 2012 VA examiner opined that it was less likely that the Veteran's tendonitis and mild right acromioclavicular joint (AC) joint were service related.  The explanation was that tendonitis was not related to Reiter's syndrome and mild AC joint arthritis was due to normal aging and not related to Reiter's syndrome.  There was no rationale for the opinion.  Likewise, with respect to the low back disability, the April 2012 VA examiner opined that it was "less likely" that degenerative disc disease of the lumbar spine was related to Reiter's syndrome and his arthritis was due to normal aging.  In November 2013, the Board remanded the issues to obtain addendum opinions and asked that the VA examiner opine as to whether any shoulder or back disability was "at least as likely as not" related to injuries noted in the service treatment records, exposure to cold weather in service, rigorous use of the joints in military activities, or any other aspect of service.  In a December 2013 addendum opinion, the VA examiner did not provide an opinion in terms of probability as requested by the remand.  In addition, the examiner stated the following: "Veterans back condition is normal aging as on exam every thing was normal and on xray, there is only mild DDD of lumbar spine noted.  His AC joint arthritis is also minimal and is attri[b]uted to normal ag[]ing.  His shoulder tendenitis is an acute condition, which is noted due to current repeated use of shoulder than when he was in service."  The examiner essentially provided identical opinions as documented in the April 2012 VA examination reports, which were found to be inadequate.  The examiner did not provide a rationale for the conclusion that the Veteran's disabilities were due to normal aging as opposed to any service-incurred injury or disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The Board has no choice but to remand for adequate medical opinions.  See Barr, id.; Stegall, id.  

Finally, as the case is being remanded for additional development, the Board finds that the Veteran should again be notified that the service treatment records from his second period of active service are unavailable.  He should also be advised of his ability to use alternative sources of evidence to substitute or supplement for service treatment records.  In connection with a prior claim, a March 2001 letter advised the Veteran of some of the alternative sources of evidence, but did not provide the complete list.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) (when VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources); see also VA Adjudication Procedures Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, B.  On remand, the Veteran should be provided a notice letter addressing the above.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that the service medical treatment records from his second period of active service are unavailable.  The letter must notify the Veteran of the following: the service medical treatment records that could not be obtained, a brief explanation of the efforts made to obtain the records, request that he furnish any records in his possession that VA could not obtain and/or identify the possible location of the records, identify the alternative sources of evidence to supplement or substitute for missing service treatment records including statements from service medical personnel, certified "buddy" statements or affidavits, accident and police reports, employment-related examination reports, medical evidence from civilian/private hospitals, clinics, and physicians that treated the Veteran during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports, and describe the action VA will take on the claim.  See 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain an addendum opinion from a suitably qualified VA examiner, other than the examiner who provided the medical opinion in January 2014, regarding the nature and etiology of any right eye disability present.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:

Express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or higher) that any right eye disability, to include, but not limited to, cataract, uveitis, dry eye syndrome, presbyopia, was caused by active service or otherwise related to active service.  

The examiner is asked to provide a rationale for any opinion reached.  Specifically, the examiner is asked to comment on the in-service treatment related to the right eye including the diagnosis of conjunctivitis following the splashing of gasoline in the Veteran's eye.  

3.  Obtain an addendum opinion from a suitably qualified VA examiner other than the examiner who provided the opinion in December 2013, regarding the nature and etiology of the Veteran's low back disability and right shoulder disability.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:

a.  Express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or higher) that any low back disability, to include, but not limited to degenerative disc disease, Reiter's syndrome, and seronegative spondyloarthropathy, was caused by active service or otherwise related to active service.  

b.  Express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or higher) that any right shoulder disability, to include, but not limited to tendonitis, arthritis, Reiter's syndrome, and seronegative spondyloarthropathy, was caused by active service or otherwise related to active service.  

The examiner must provide a rationale for any opinion reached.  

Specifically, discuss whether a low back disability and right shoulder disability are related to the following:  

*injuries noted in the service treatment records, 

*exposure to cold weather in service, and

*rigorous use of the joints in military activities.

4.  Following the above and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.  After an appropriate amount of time has been afforded for a response, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




